Citation Nr: 9909936	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
stomach and intestinal tract.

2.  Entitlement to service connection for a disorder of the 
neck.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right shoulder with painful scar 
and limitation of motion, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1967 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February and November 
1997 by the Department of Veterans Affairs (VA) Chicago, 
Illinois, Regional Office (RO).  A hearing was held at the RO 
before the undersigned Member of the Board in October 1998.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence of a 
link between any current disorder of the stomach or 
intestinal tract and his period of service.

2.  The veteran has not presented any competent evidence that 
he currently has a disorder of the neck.

3.  The veteran has not presented any competent evidence that 
he currently has a skin disorder.

4.  All evidence necessary for resolution of the claims for 
increased ratings has been obtained.

5.  The post-traumatic stress disorder is productive of 
definite social and industrial impairment.

6.  The residuals of a shell fragment wound of the right 
shoulder limit motion of the arm to shoulder level. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a disorder of the 
stomach and intestinal tract is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a disorder of the 
neck is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a skin disorder is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a 30 percent disablity rating for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1996 & 1998)

5.  The criteria for a 20 percent disability rating for 
residuals of a shell fragment wound of the right shoulder 
with painful scar and limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5197 (West 1991); 38 C.F.R. §§ 4.71a, 
4.118, Diagnostic Codes 5201, 7804 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For A Disorder Of
 The Stomach And Intestinal Tract.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a peptic ulcer is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, evidence of incurrence or aggravation of a 
disease or injury in service, and evidence of a nexus between 
the in-service injury or disease and the current disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The appellant testified in support of his claim for service 
connection for a gastrointestinal disorder during a hearing 
held in October 1998.  He stated that he had a stomach 
disorder which caused pain, an upset stomach, looseness of 
the bowels, frequent bowel movements, and cramping.  He also 
stated that the problems began during service.  

The appellant's service medical records show that in July 
1968 the veteran was instructed on the principles of a bland 
diet due to the medications he was on, but that it was hoped 
that he would soon be on a regular diet.  A service medical 
record addendum dated in January 1969 shows that the veteran 
had periodic epigastric pain relieved by antacids, plus 
intolerance to certain spicy foods and seafoods.  The 
symptoms reportedly occurred during high systemic steroids 
treatment for an eye disorder.  An upper GI series was 
obtained, but was normal.  No additional diagnosis was 
offered.  

The Board notes that the service medical records reflect a 
temporary sensitivity to foods due to medication, rather than 
the presence of a chronic gastrointestinal disorder.  The 
Board also notes that there is no evidence from within one 
year after service showing that a peptic ulcer was present.  
In fact, the report of a VA examination conducted in November 
1969 shows that the veteran's digestive system had no 
significant abnormalities.  

The earliest post-service medical evidence pertaining to a 
gastrointestinal disorder is from more than one year after 
separation from service, and the record does not contain any 
medical opinion showing that any such disorder is related to 
service.  A record dated in April 1970 shows that the veteran 
reported noticing red blood in his stool on that day only, 
and of having a vague symptoms of feeling of abdominal 
fullness.  The record does not contain any mention of 
service.

Similarly, a post-service  treatment record dated in 
September 1993, apparently from a service medical facility, 
shows that the veteran reported having heartburn for one 
year.  The Board notes that this history places the date of 
onset of the heartburn many years after separation from 
service.  

The appellant's own opinion that his current stomach and 
intestinal problems are related to service is not enough to 
support the claim.  Lay persons, such as the appellant, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (a claimant does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the claimant presents 
only lay testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced in service, but is not competent 
to render a medical opinion regarding the significance of 
those symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).

In summary, the veteran has not presented any competent 
evidence of a link between any current disorder of the 
stomach or intestinal tract and his period of service.  
Accordingly, the Board concludes that the claim for service 
connection for a disorder of the stomach and intestinal tract 
is not well-grounded.

II.  Entitlement To Service Connection For A Disorder Of The 
Neck.

The veteran testified during the hearing held in October 1998 
that he developed neck pain in service, but did not recall 
any specific event other than the time that he was wounded.  

The Board notes that a service medical record dated in June 
1968 shows that while being treated for a shrapnel scar on 
the right shoulder it was noted that the veteran complained 
of having left sided neck stiffness and pain.  However, 
examination showed a normal range of motion and normal 
neurologic function.  X-rays were also normal.  Similarly, 
the report of a medical examination conducted in January 1969 
for the purpose of the veteran's separation from service 
shows that clinical evaluation of the neck and spine was 
normal.  Thus, the service medical records do not contain 
objective evidence of the presence of a disorder of the neck.

More recent medical evidence also contains normal findings 
regarding the neck.  The report of an examination of the 
veteran's neck conducted by the VA in December 1996 shows 
that the range of motion was within normal limits.  No 
deformities were noted, and there was no weakness.  The 
diagnoses were (1) history of shrapnel wound to right upper 
arm with residual scarring as described; (2) history of 
fragment wounds to face with blindness to right eye as 
previously noted; and (3) complaints of chronic stiffness, 
pain, and recurrent headaches along left lateral neck up into 
the left occipital area, but with normal physical examination 
of the neck at this time.

After considering the foregoing evidence, the Board finds 
that the veteran has not presented any competent evidence 
that he currently has a disorder of the neck.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that the claim for service 
connection for a disorder of the neck is not well-grounded.

III.  Entitlement To Service Connection For A Skin Disorder.

The veteran testified during the hearing held in October 1998 
that he had a skin disorder which began in Vietnam.  He 
stated that the disorder caused him to break out in hives all 
over his body.

The veteran's service medical records show that he was seen 
in November 1967 and January 1968 for an intermittent 
urticarial rash.  However, the report of a medical 
examination conducted in January 1969 for the purpose of the 
veteran's separation from service shows that clinical 
evaluation of the veteran's skin was normal.  

More recently, the report of an examination of the veteran's 
skin conducted by the VA in December 1996 shows that the 
veteran gave a history of having recurrent rashes from the 
ankles which persisted up to six months at a time.  They were 
not relieved by any medication, but did self-resolve.  The 
rash was not present at the time of the examination.  The 
diagnosis was history of recurrent rash to ankles per 
veteran's history, but with normal physical examination at 
this time.  

Similarly, the veteran's recent medical treatment records 
also do not contain any findings of a skin disorder.  The 
most recent post-service medical treatment record pertaining 
to a skin disorder is a record dated in January 1978 that 
shows that the veteran complained of having a rash on the 
thighs.  

Therefore, the Board finds that the veteran has not presented 
any competent evidence that he currently has a skin disorder.  
Accordingly, the Board concludes that the claim for service 
connection for a skin disorder is not well-grounded.

Because the claims for service connection are not well-
grounded, the VA is under no duty to assist the appellant in 
developing the facts pertinent to the claims.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
appellant's claims.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  The Board notes that the 
appellant is free to present evidence such as a medical 
opinion linking any current disability with his period of 
service.

IV.  Entitlement To An Increased Rating For Post-Traumatic 
Stress Disorder,
 Currently Rated As 10 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased ratings issues on 
appeal has been obtained.  The evidence includes the 
veteran's service medical records, and post-service medical 
treatment records.  The veteran has been afforded disability 
evaluation examinations.  He has also had a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

The veteran contends that the RO made a mistake by denying 
his claim for an increased rating for post-traumatic stress 
disorder.  He asserts that the severity of the disorder is 
not adequately represented by the current 10 percent 
disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law and regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional authority to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.  The Board notes that the RO also has 
considered the veteran's claim under both the old and the new 
criteria.  Therefore, a remand for such consideration is not 
necessary.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a 10 percent disability rating is warranted where 
post-traumatic stress disorder causes mild social and 
industrial impairment.  A 30 percent disability rating is 
warranted where there is definite social and industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 09-93 (O.G.C. Prec. 9-93 (Nov. 9, 1993)).  The 
Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c) (West 1991).  

A 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted for severe social and industrial 
impairment.  A 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating is also warranted where the claimant is 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted when 
post-traumatic stress disorder is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been developed in connection with the 
current claim includes testimony given by the veteran during 
a hearing held in October 1998.  He stated that as a result 
of the disorder he preferred to be alone and isolated himself 
from other people.  He also stated that he had been married 
three times, and that he did not see his children.  He felt 
that his service-connected psychological disorder had 
affected his marriages.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in January 1997 shows that the veteran 
said that he had a number of physical symptoms that he 
thought might be related to the stress that he had 
experienced over the years.  He said that he once thought 
that he was having a heart attack and went to the hospital, 
only to be told that he had no heart problems.  He reported 
that he had bad dreams that resulted in him waking, having 
hives, and breathing funny.  He also reported feeling down in 
the dumps, and having problems in relationships due to 
isolating himself.  He said that he had been married to his 
third wife for the past ten years.  He had a high school 
diploma, and some college.  He was employed as a full time 
over-the-road truck driver.  He said that he also bred 
thoroughbred horses, but reported that business was down due 
to competition from gambling boats.  He denied drug or 
alcohol abuse, or any form of abuse in the household.  

The report further shows that the veteran gave a history of 
going to Vietnam where he often went on patrols.  He 
recounted one ambush in which he was wounded and lost sight 
in his eye a week later.  He also had a wound to his 
shoulder.  After service, he worked for a tire company, 
worked raising and training horses, and as a truck driver.  
He said that he had no work related problems, but he noted 
that he had created a work situation where he was not around 
others very much.  He stated that he would have a lot of 
trouble dealing with people in an intense way.  The veteran's 
subjective complaints during the examination included having 
some depression which was related to health problems.  He 
also complained about having bad dreams.  He further reported 
having physical symptoms that seemed to be stress related, 
and also reported some experiences that sounded like panic 
attacks.  

Objective examination revealed that the veteran was casually 
addressed.  He was alert, well oriented, and cooperative.  No 
perceptual disturbance was noted.  He denied serious thoughts 
of suicide, though he admitted having had some fleeting 
thoughts.  He denied having any hallucinations or homicidal 
ideation.  He also denied drug use, but admitted to some 
heavy alcohol use until about ten years ago.  He denied 
having any treatment for a mental disorder in the past.  

The examiner commented that, employment wise, the veteran 
thought that the only impairment he would have due to his 
mental disorder was his strong tendency to isolate himself, 
and his feelings of stress, anxiety, and intolerance of 
dealing with people, particularly those who are stressed, 
frustrated, or angry.  Socially, he reported that he had no 
close friends.  He said that he had trouble being comfortable 
around people.  He had some acquaintances and old friends, 
but reported that he did not socialize at all, never went out 
with people, and could not imagine confiding in anybody about 
problems.  He also stated that he had a history of problems 
being close or intimate with his wives.  

The pertinent diagnosis was post-traumatic stress disorder.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55, and estimated the highest level of 
function within the prior year to be 65.  The Board notes 
that a GAF score of 55 indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

In light of the foregoing GAF scores, the Board finds that 
the post-traumatic stress disorder is productive of definite 
social and industrial impairment.  Accordingly, the Board 
concludes that the criteria for a 30 percent disablity rating 
for post-traumatic stress disorder are met.

The Board further finds, however, that the disorder is not 
productive of considerable impairment.  The evidence also 
reflects that, although the veteran has difficulty in 
establishing and maintaining effective work and social 
relationships, the disorder has not resulted in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  
Accordingly, the Board concludes that a rating higher than 30 
percent is not warranted under either the old or the new 
rating criteria.  

V.  Entitlement To An Increased Rating For Residuals Of A 
Shell Fragment
 Wound Of The Right Shoulder With Painful Scar And Limitation
 Of Motion, Rated As 10 Percent Disabling.

The Board has considered the full history of the veteran's 
service-connected shell fragment wound with painful scar and 
limitation of motion.  The veteran's service medical records 
show that the veteran sustained a fragment wound of the right 
shoulder in Vietnam in April 1968.  Debridement was carried 
out with delayed primary closure on May 4, 1968.  He 
continued to have pain in the scar, and in June 1968 the 
wound scar was excised down to muscle.  

Upon separation from service, the veteran applied for 
disability compensation.  The report of an orthopedic 
examination conducted by the VA in November 1969 shows that 
the veteran complained of having pain in the shoulder and 
said that the scar was quite sensitive.  On examination, 
there was a scar which was one and one quarter by three 
inches on the posterior right shoulder.  The scar was flat, 
well healed, and of a bronzed appearance.  The veteran was 
able to elevate his shoulder to 165 degrees, and could rotate 
fully to 90 degrees.  The right upper arm was 11 inches in 
circumference, and the left was 10 3/4.  The veteran was right 
handed.  No other orthopedic disorder was evident.  X-rays of 
the shoulder revealed no evidence of a bony disorder.  The 
pertinent diagnoses was cicatrix, post traumatic, posterior 
right shoulder with residual complaint of pain and limited 
mobility without bony disorder being evidenced by x-ray.  The 
examiner also stated that the veteran would have a moderate 
handicap for vigorous use of the right shoulder.  
Subsequently, in a decision of December 1969, the RO granted 
service connection for residuals of a shell fragment wound of 
the right shoulder with painful scar and some limitation of 
motion.  The RO assigned a 10 percent disability rating for 
the disorder under Diagnostic Code 7804.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating may be granted for a superficial scar that is poorly 
nourished with repeated ulceration.  Under Diagnostic Code 
7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A rating may be 
assigned under Diagnostic Code 7805 if there is limitation of 
function of the affected part.  In this regard, the Board 
notes that under Diagnostic Code 5201, a 20 percent rating is 
warranted if motion of the arm is limited to shoulder level.  
A 30 percent rating is warranted if motion is limited to 
midway between the side and shoulder level.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

During the hearing held in October 1998, the veteran 
testified that he had pain in the shoulder area, especially 
when trying to lift or do any carpentry work.  He said that 
this prevented him from doing certain types of work all day 
long, such as building a fence.  He said that he experienced 
aching in the shoulder with weather changes and from a lot of 
use.  He said that he was right handed.  He also said that it 
did not affect his ability to drive a truck, but that he got 
very tired from holding it up.  

A post-service medical treatment record dated in July 1995 
from a military medical facility shows that the veteran was 
evaluated for right hand weakness.  It was noted that he had 
a history of a shrapnel injury 25 years earlier.  On 
examination, the veteran was able to make a full fist on the 
right, but grip strength was only 30 on the right versus 90 
on the left.  The veteran was provided with therapy and 
exercises for strengthening.  

The report of a general medical examination (labeled as Agent 
Orange examination) conducted by the VA in December 1996 
shows that the veteran gave a history of being wounded in the 
left shoulder and right eye in service.  He complained of 
having pain and stiffness in the right shoulder, and weakness 
in the right hand.  On examination, the veteran moved his 
extremities well with the exception of the right shoulder.  
Forward flexion of the arm was to 105 degrees, right shoulder 
abduction was to 105 degrees, and there was no measurable 
external rotation of the right shoulder.  Also noted was some 
weakness present in the right grip and right forearm.  

The report of a peripheral nerves examination conducted by 
the VA in December 1996 shows that examination of sensory and 
motor function in the upper extremities revealed that the 
left upper extremity was within normal limits, but the right 
upper extremity had weakness of grip strength, weakness of 
the right forearm, and loss of range of motion of the right 
shoulder.  The veteran gave a history of numbness and 
tingling to the right hand, mainly affecting the little 
finger, ring finger, and part of the middle finger consistent 
with damage to the ulnar nerve root.  

The report of a muscles examination conducted by the VA in 
December 1996 shows that there was scarring to the right 
deltoid which appeared to be somewhat depressed, but was not 
sensitive.  No adhesions were noted, and there was no damage 
to tendons.  The examiner noted that the history was 
consistent with damage to the ulnar nerve root with strength 
of that hand appearing to be somewhat diminished.  There was 
no evidence of pain.  There was also no evidence of muscle 
herniation.  The diagnosis was history of shrapnel wound to 
the right deltoid with residual weakness to the right arm, as 
well as history of numbness associated with use of the right 
arm consistent with the ulnar nerve root.  

In light of the finding of motion or the arm to only 105 
degrees, along with the associated findings of pain on motion 
and weakness, the Board finds that the residuals of a shell 
fragment wound of the right shoulder limit motion of the arm 
to shoulder level.  In this regard, the Board notes that the 
range of motion of only 105 degrees is much closer to being 
limited to shoulder level (i.e., 90 degrees of motion) than 
it is to the normal 180 degree range of motion.  Accordingly, 
the Board concludes that the criteria for a 20 percent 
disability rating for residuals of a shell fragment wound of 
the right shoulder with painful scar and limitation of motion 
are met.  The Board further finds, however, that a rating 
higher than 20 percent is not warranted as the evidence does 
not demonstrate that the motion of the arm is limited to 
midway between the side and shoulder level.  The Board also 
notes that assignment of a separate compensable rating for a 
painful scar is not warranted as the current evidence 
demonstrates that the scar is no longer painful on objective 
demonstration.  

The Board has considered whether an extraschedular evaluation 
of the veteran's disability should be assigned.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) have been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1)(1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for the 
disabilities, and there has been no evidence submitted that 
the veteran is unemployable or has lost substantial amounts 
of time at work due to the disabilities.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

1.  Service connection for a disorder of the stomach and 
intestinal tract is denied.

2.  Service connection for a disorder of the neck is denied.

3.  Service connection for a skin disorder is denied.

4.  A 30 percent rating for post-traumatic stress disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

5.  A 20 percent rating for residuals of a shell fragment 
wound of the right shoulder with painful scar and limitation 
of motion is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

